AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                            Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                                          (For Offenses Committed On or After November 1, 1987)
                                      V.

                      Hugo De La Paz-Roque                                Case Number: 19-mj-23194-WVG

                                                                          Emerson Wheat
                                                                          Defendant's Attorney


REGISTRATION NO. 88016298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Compliant
                                 ----'--------------------------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                        Count Number(s)
8:1325(a)(l)                       Illegal Entry (Misdemeanor)                                              1

  •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                 Time Served


  IZI Assessment: $10 WAIVED    IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,,_____ charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                         September 13, 2019
                                                                         Date oflmposition of Sentence


                                                                                          ~
                                                                          ONORABLE WILLIAM V. GALLO
                                                                         UNITED STATES MAGISTRATE JUDGE



                                                                                                                  19-mj-23194-WVG
